Citation Nr: 0917567	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.

2.  Entitlement to service connection for hypothyroidism to 
include as secondary to exposure to herbicides (Agent 
Orange).

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
seborrheic dermatitis to include as secondary to exposure to 
herbicides (Agent Orange).

4.  Entitlement to service connection for seborrheic 
dermatitis to include as secondary to exposure to herbicides 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1963 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

In April 2008 the Veteran testified during an RO hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record.

The issue of entitlement to service connection for seborrheic 
dermatitis is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  Upon VA authorized audiological examination in August 
2006, June 2008, and November 2008, the Veteran had Level I 
hearing impairment in both ears.

2.  The Veteran's current hypothyroidism did not manifest in 
service, or for many years thereafter, and is not related to 
service.

3.  A September 1971 rating decision that denied service 
connection for seborrheic dermatitis was not appealed.

4.  Evidence compiled after the September 1971 rating 
decision, including VA medical records, constitutes new and 
material evidence and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral high 
frequency hearing loss have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2008). 

2.  Hypothyroidism was not incurred during active military 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The September 1971 rating decision denying service 
connection for seborrheic dermatitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for seborrheic 
dermatitis has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating - hearing loss

In a rating decision dated in September 1971 the RO granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation effective October 17, 1970.  In 
September 2006 the RO continued the evaluation.  The Veteran 
has appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  In this case, the symptoms 
and objective findings have not varied to such an extent that 
staged ratings are warranted.  

The Veteran reports that his hearing has worsened 
substantially in the last year and that he is now being 
considered for hearing aids.  He stated that he has partially 
learned to read lips when others are talking.

In August 2006 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported difficulty understanding speech heard in the 
presence of background noise.  C&P testing yielded the 
following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
25
25
40
90
Left 
ear
25
20
35
90

Word recognition scores, using the Maryland CNC, were 92 
percent in both ears.  Puretone threshold averages were 45 
for the right ear and 43 for the left ear.  These findings 
correspond to Level I hearing in the both ears, which in turn 
corresponds to a non-compensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Private medical records include tests done from January 1996 
to May 2006.  Also included was an audiology examination done 
in May 2008.  However, many of these audiological tests were 
not interpreted and therefore will not be considered for 
rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  The Board further notes that while some numerical 
results were provided, the evaluations do not comply with 38 
C.F.R. § 4.85 as the Maryland CNC word list was not used.  

The Veteran was accorded another C&P audio examination in 
June 2008.  During the examination the Veteran reported that 
he his hearing declined since his last examination.  He also 
reported that he had to ask for repetition of conversations 
more frequently causing difficulty in his communication with 
his family members and when on the phone.  C&P testing 
yielded the following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
25
25
50
90
Left 
ear
25
20
55
95

Word recognition scores, using the Maryland CNC, were 94 
percent in the right ear and 92 percent in the left ear.  
Puretone threshold averages were 48 for the right ear and 49 
for the left ear.  These findings correspond to Level I 
hearing in the both ears, which in turn corresponds to a non-
compensable disability rating.  38 C.F.R. § 4.85, Tables VI 
and VII.  An exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86 is not shown.  

The Veteran was accorded a third audiological testing during 
a C&P ear disease examination in November 2008.  C&P testing 
yielded the following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
20
15
40
90
Left 
ear
30
25
50
95

Word recognition scores, using the Maryland CNC, were 94 
percent in the right ear and 98 percent in the left ear.  
Puretone threshold averages were 41 for the right ear and 50 
for the left ear.  These findings correspond to Level I 
hearing in the both ears, which in turn corresponds to a non-
compensable disability rating.  38 C.F.R. § 4.85, Tables VI 
and VII.  An exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86 is not shown.  

In sum, there is no evidence from any of the probative 
audiological examinations that would support a compensable 
rating.  Accordingly, the Veteran's claim for a compensable 
disability rating must be denied. 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the June 2008 VA examiner 
specifically noted the Veteran's complaint that he has 
difficulty in his communication with his family members and 
when on the phone.  While the November 2008 VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision. 

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the November 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the June 2008 VA examination report as 
well as the Veteran's own testimony at his April 2008 RO 
hearing, adequately addresses this issue.  Therefore, while 
the November 2008 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b). 

The June 2008 and November 2008 examinations were conducted 
after the revision to the examination worksheet, and the 
Veteran did not indicate that he lost any time from work as a 
result of the condition.  Thus, the examination reports did 
include information concerning how the Veteran's hearing loss 
affects his daily functioning.  However, the evidence does 
not show that the Veteran's difficulty hearing has resulted 
in marked interference with employment.



II.  Hypothyroidism

The Veteran seeks service connection for hypothyroidism, 
claimed as thyroid problems due to Agent Orange exposure.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as endocrinopathies, may be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Although not otherwise established as incurred in or 
aggravated by service, for veterans exposed during service to 
certain herbicide agents (including Agent Orange), service 
connection may be granted for one of the diseases listed at 
38 C.F.R. § 3.309(e), even though there is no record of such 
disease during service, provided that the provisions of 38 
C.F.R. § 3.307(d) are met.  In this case, the DD 214 confirms 
the Veteran's service in Vietnam during the Vietnam conflict, 
so his exposure to Agent Orange is presumed.  However, 
hypothyroidism is not among the conditions listed in 
38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) do not show any complaints 
of or treatment for a thyroid condition.  A separation 
examination dated in August 1970 marked the Veteran's 
lymphatics, vascular system, and endocrine system as normal.  

VA medical records show a diagnosis of hypothyroidism in 
January 2007.  

While VA medical records confirm a current diagnosis of 
hypothyroidism, there is no medical evidence linking the 
Veteran's current thyroid condition to military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 C.F.R. 
§ 3.303(a) (to establish service connection for a disability, 
symptoms during service, or within a reasonable time 
thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury).  In that 
regard, the Board notes that while the Veteran is competent 
to testify as to his in-service experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu, 2 Vet. App. 492.  Further, 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the Veteran's military service.  
Rabideau, 2 Vet. App. 141.  As the record lacks evidence of 
symptomatology for 36 years after service, and contains no 
competent medical evidence of a link to service, service 
connection for hypothyroidism must be denied on a direct and 
presumptive basis.  Service connection for hypothyroidism on 
a presumptive basis as secondary to Agent Orange is not 
warranted since this disorder is not listed in 38 C.F.R. § 
3.309(e) and service connection on a direct basis is not 
warranted as no competent evidence has directly linked the 
condition to service, to include exposure to Agent Orange.

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have hypothyroidism at separation, and did not 
complain of any thyroid condition until 36 years after 
separation, as well as the absence of competent medical 
evidence of a possible nexus between service or a service-
connected disability and the claimed disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2008). Accordingly, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  38 C.F.R. §§ 3.303, 3.307, 3.309.

III.  New and material evidence

The Veteran also seeks service connection for seborrheic 
dermatitis, claimed as a skin condition due to Agent Orange 
exposure.

In a rating decision dated in September 1971, the RO denied 
service connection for a skin condition, seborrheic 
dermatitis, on the basis that the condition was not found on 
VA examination.  A notice of disagreement was not filed, and 
the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In March 2006, the Veteran requested his previously denied 
claim for service connection for a skin condition be 
reopened.  In a rating decision dated in September 2006 the 
RO reopened the claim and issued a decision denying service 
connection for seborrheic dermatitis, claimed as a skin 
condition, on the grounds that the condition was not incurred 
in or aggravated by military service.  The Veteran has 
appealed.

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received.  The evidence of record at the time of the 
September 1971 Board decision consisted of the Veteran's 
service treatment records (STRs) and a VA examination report 
dated in July 1971.  The evidence now of record includes 
additional VA treatment records and private treatment 
records.  Since the current diagnosis and claim is based on 
the same factual basis as the time the case was last decided 
on the merits, new and material evidence is necessary to 
reopen the claim.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the September 1971 
rating decision included the Veteran's STRs that indicate 
that the Veteran complained of and was evaluated for a skin 
condition.  The Veteran was diagnosed as having seborrheic 
dermatitis and was treated with medication.  

The evidence compiled since the September 1971 denial of the 
claim includes VA medical records that show a diagnosis of 
seborrheic dermatitis in March 2006.  They thus raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for seborrheic dermatitis.  New and 
material evidence having been found, the Veteran's claim for 
service connection for seborrheic dermatitis must be 
reopened.  38 C.F.R. § 3.156.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in May 2006 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection for hypothyroidism but did not 
fully satisfy the duty to notify provisions with respect to 
the issue of hearing loss.  While the Veteran was informed of 
the evidence needed to substantiate his claim for a higher 
rating for and of the evidence that VA would obtain and of 
the evidence that he should submit, or request assistance in 
obtaining, from VA, the specific requirements set forth in 
Vazquez were not satisfied.  However, a letter of May 2008 
satisfied the regulations of Vazquez and it was followed by a 
readjudication of the claim in a July 2008 supplemental 
statement of the case.  The Veteran was accorded C&P 
examinations; the reports of which are of record.   

The Veteran was also informed of how VA establishes 
disability ratings and effective dates in the May 2006 
letter.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus 
finds that the Veteran has been provided adequate notice in 
accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his 
claim for service connection.

With respect to the issue of reopening a previously denied 
claim for a skin condition, the Board notes that the request 
to reopen the claim has been granted. Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs, VA medical records, and private medical 
records have been obtained and associated with the claims 
file.  The Veteran was afforded multiple VA examinations with 
regards to his claim for increased rating, the reports of 
which are of record.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for bilateral 
high frequency hearing loss is denied.

Service connection for hypothyroidism (claimed as thyroid 
problems due to Agent Orange exposure) is denied.  

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for 
seborrheic dermatitis is granted, and, to that extent only, 
the appeal is granted.


REMAND

Having reopened the veteran's claim for seborrheic 
dermatitis, claimed as a skin condition due to Agent Orange 
exposure the Board has jurisdiction to review the issue de 
novo, based on the whole record.  For the reasons that follow 
the Board finds that the Veteran's claim for service 
connection must be remanded for further evidentiary 
development. 

STRs showed that the Veteran complained of warts on both arms 
in December 1966.  In April 1970 the Veteran complained of a 
scalp problem.  The diagnosis was seborrheic dermatitis.  A 
separation examination dated in August 1970 marked the 
Veteran's skin as normal.  

VA medical records show a diagnosis of seborrheic dermatitis 
in March 2006.  He was also diagnosed with precancerous skin 
lesions that were removed from the forearm, face, and neck.  

In April 2008 the Veteran appeared at the Nashville RO and 
testified before the decision review officer (DRO).  During 
the hearing the Veteran testified that he had a skin disorder 
that was treated with a fungicide while is service but that 
it did not clear up.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the information above, the Veteran 
should be accorded a VA examination for an opinion as to 
whether any current seborrheic dermatitis condition was 
incurred in service.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
March 31, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Nashville VAMC dating from March 31, 
2008, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for 
seborrheic dermatitis.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
note in his report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The examiner is 
specifically requested to set forth the 
appropriate diagnosis and opine as to 
whether any diagnosed condition is less 
likely than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
related to his active service.  In that 
regard, the examiner's attention is 
directed to the STRs which show that 
seborrheic dermatitis was noted in 
April 1970.  A complete rationale for 
all opinions proffered must be set 
forth in the report provided.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


